Citation Nr: 0015364	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals, shell 
fragment wound, left thigh, currently evaluated as 30 
percent.

2.  Entitlement to a rating in excess of 10 percent for back 
pain syndrome, for the period prior to January 7, 1997. 

3.  Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with traumatic degenerative changes 
and radiculopathy, for the period from January 7, 1997 to 
April 27, 1999.

4.  Entitlement to an increased rating for mechanical low 
back pain with traumatic degenerative changes and 
radiculopathy, currently evaluated as 40 percent, from April 
27, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1945.

In July 1994, the veteran filed a claim for an increased 
rating for a shell fragment wound of the left thigh and back 
pain syndrome.  This appeal arises from the November 1994 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for shell fragment wound to the left thigh and back 
pain syndrome.  A Notice of Disagreement was filed in January 
1995 and a Statement of the Case was issued in March 1995.  A 
substantive appeal was filed in April 1995.  In January 1997, 
a hearing at the RO before a local hearing officer was held.  

This case was remanded in May 1998 for further development.  
The case was thereafter returned to the Board.

By rating decision in April 1997, the RO classified the 
veteran's back disability as mechanical low back pain with 
degenerative changes and increased the evaluation from 10 
percent to 20 percent effective January 7, 1997, the date of 
a personal hearing before the RO.  By rating decision in 
September 1999, the RO increased the evaluation for the 
veteran's service connected mechanical low back pain with 
traumatic degenerative changes and radiculopathy from 20 
percent to 40 percent, effective from April 27, 1999.  The 
veteran has continued his appeal of the increased ratings.


FINDINGS OF FACT

1.  The veteran's claims for increased ratings are plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's residuals of a shell fragment wound of the 
left thigh are manifested by complaints of a limp and mild 
muscle mass loss and mild atrophy.  The current clinical 
findings do not demonstrate severe impairment as compared to 
the right lower extremity under the old or revised 
regulations.

3.  For the period prior to January 7, 1997, the veteran's 
mechanical low back pain was manifested by severe limitation 
of motion; there is no showing that the veteran had 
pronounced intervertebral disc syndrome with little 
intermittent relief or unfavorable ankylosis

4.  For the period from January 7, 1997 to April 27, 1999, 
the veteran's mechanical low back pain with traumatic 
degenerative changes and radiculopathy was manifested by 
symptomatology equivalent to severe limitation of motion; 
there is no showing that the veteran had pronounced 
intervertebral disc syndrome with little intermittent relief 
or unfavorable ankylosis.

5.  For the period from April 27, 1999, the veteran's 
mechanical low back pain with traumatic degenerative changes 
and radiculopathy is not manifested by pronounced 
intervertebral disc syndrome with little intermittent relief 
or unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for residuals, shell fragment wound of the left 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.56, 4.72, 4.73, Diagnostic Code 5314 (as in effect prior to 
and from July 3, 1997).

2.  The criteria for the assignment of a rating of 40 percent 
for back pain syndrome, for the period prior to January 7, 
1997, have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 
5295 (1999).  

3.  The criteria for the assignment of a rating of 40 percent 
for the period from January 7, 1997 to April 27, 1999 for 
mechanical low back pain with traumatic degenerative changes 
and radiculopathy, have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (1999).  

4.  The criteria for the assignment of a rating in excess of 
40 percent for the period from April 27, 1999 for mechanical 
low back pain with traumatic degenerative changes and 
radiculopathy, have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in June 1944, it was 
noted that there were no musculoskeletal defects.

On a record from February 1945, it was noted that the veteran 
had a severe penetrating wound of the left posterior thigh 
and metallic shell fragments in the left buttock, due to 
enemy action in Germany.  It was incurred in the line of 
duty.  The veteran had an operation for debridement and 
foreign body removal.  It was noted that no vital structures 
were involved.

On an April 1945 operation report, it was noted that partial 
secondary closure of the upper half of the wound of the left 
thigh with debridement and preparation of the recipient area 
was done.  A split thickness graft was removed from the 
lateral aspect of the right thigh.  

On a May 1945 operation report, it was noted that a split 
thickness skin graft was performed regarding a shell fragment 
wound that penetrated the posterior left thigh.  The 
procedure was that the wound of the posterior left thigh was 
debrided.  Using a Dermatome, a graft (split thickness-
1/12000 inch) was taken from the posterior surface of the 
right thigh and transferred to the recipient area on the 
posterior left thigh.  The graft was sutured in place.  

On an operation report from later in May 1945, it was noted 
that debridement of the wound of the left thigh and removal 
of excess granulation tissue by means of skin knife was done.  
The wound was irrigated with 1000 cc of N.S. because of 
obvious pyocyanus bacillus infection.  The pattern of the 
wound was taken on dry gauze and superimposed on the 
posterior aspect of the right thigh.  The area was covered 
with dermatome glue and graft was taken.  

On a June 1945 Medical Board evaluation, it was noted that 
the veteran was found to be unfit for duty for disabilities 
to include a severe penetrating wound of the left posterior 
thigh.  He was wounded in action.  It was noted that there 
was incomplete healing of the wound that required additional 
skin grafting.

A progress report from June 1945 notes that the veteran had a 
small wound of the posterior left thigh with excessive 
granulation.  It was cauterized.  

A progress report from August 1945 notes that the veteran 
went on a 30 day furlough and returned with the wounds 
completely healed and no complaints.  It was believed he 
could perform duty within the continental United States after 
60 days at a convalescent hospital.  

A physiotherapy record from September 1945 notes that the 
veteran had a penetrating wound of the posterior surface of 
the left thigh.  The treatment prescribed was heat and 
exercise.  

A report from October 1945 indicates that the veteran was 
admitted in August 1945 with a tender and at times painful 
scar of the left thigh and some paresthesia on pressure over 
the lateral margin of the scar.  After remedial exercises and 
physical therapy much of the pain and tenderness had gone.  
The veteran received orthopedic clearance to be able to do 
full duty.  

A record from November 1945 notes that the veteran had a 
diagnosis of cicatrix, painful, posterior surface left thigh, 
middle third, moderately severe, result of penetrating wound 
incurred in action by enemy mortar shell in February 1945.  

A certificate of disability for discharge from November 1945 
indicates that the veteran was to be discharged pursuant to a 
painful cicatrix of the left thigh, moderate, not adherent, 
secondary to severe penetrating shell fragment wound of the 
left thigh.  The point of entrance was at the posterior 
aspect of the left thigh in the middle third, traversing soft 
tissues only.  The wound was incurred in enemy action in 
February 1945.  It was now manifested by pain and was 
aggravated by prolonged weight bearing and inclement weather.  
The veteran had been continuously hospitalized in February 
1945.  

In November 1945, the veteran filed a claim for service 
connection for a deep penetrating wound of the left thigh 
with nerve injury.  The area around the wound was numb.  A 
skin graft had been necessary and the graft was very tight.  
The veteran complained of pain of the back and leg in 
dampness and cold weather conditions.  The veteran complained 
of left leg weakness and tiring easily.  He limped at times.  

By rating action of November 1945, service connection was 
granted for cicatrix, painful, of the left thigh.

In a VA report in June 1946, it was noted that the veteran 
was wounded in action in February 1945 and sustained a 
penetrating wound of the left thigh.  The wound was debrided 
and a foreign body was removed from the left buttock.  He had 
a skin graft to the wound of the left thigh.  The veteran had 
excessive granulation in the thigh wound which was 
cauterized.  The scar was well healed and covered by good 
graft.  He had some numbness and hypesthesia below this, but 
sensation was present and there was no motor defect.  The 
veteran had pain of the scar on prolonged walking or sitting.  
The diagnoses included cicatrix, painful, posterior surface 
left thigh middle third, moderately severe, result of 
penetrating wound.

On a VA surgical examination in June 1946, the veteran 
complained of pain of the left thigh, especially on changes 
of weather.  He complained of a "jagging" sensation over 
the cicatrix.  He had no swelling or weakness of the left 
leg.  He was currently employed as a mechanic.  On 
examination, there was cicatrix of the posterior surface of 
the left thigh extending from the fold of the buttock to the 
middle 1/3 of the thigh.  The lower end of the wound showed a 
healed circular split thickness graft.  There was a loss of 
some portion of vasti in the region.  There was no injury to 
nerves or vessels, and no atrophy.  All motions of the hip 
and knee were free.  The diagnoses included cicatrix and skin 
graft, healed with loss of portion of vastus medialis muscle 
left thigh upper 1/3, secondary to shrapnel wound, mildly 
disabling.  

On a VA examination in August 1949, the veteran complained of 
a dull ache of the back of the left leg, especially during 
damp and stormy weather.  On examination, there was a round 
scar of the posterior surface of the left thigh about 21/2  to 
3 inches in diameter which was hyper-sensitive to touch but 
did not interfere with any function or motion of the left 
leg.  The diagnoses included residual scar gunshot wound 
posterior left thigh, symptomatic, moderate.  

On a VA examination in June 1975, the veteran complained that 
his left hip caused him pain.  On examination, the veteran 
had a history of a shell fragment wound of the left thigh.  
He complained that the thigh was still a problem and caused 
him to have problems with his back.  It was noted that there 
was normal configuration and mobility of the spine.  The 
diagnoses included (1) scar from shell fragment wound of the 
left hip with damage to muscle group XIV and dysesthesia, and 
associated back pain syndrome.

By rating action of September 1975, service connection for 
back pain syndrome was granted as being directly due to or 
proximately the result of a service connected disability. 

In July 1994, the veteran filed a claim for an increased 
evaluation for disabilities to include a shell fragment wound 
to the left thigh and back pain syndrome.

On a VA evaluation for fee basis care in June 1994, the 
veteran complained of low back and left hip pain.  On 
examination, it was noted that the veteran had scars of the 
left posterior leg.  He had good range of motion of the back.  
The diagnoses included scars left upper leg.  

On a VA examination in October 1994, the veteran complained 
of discomfort when he rested his thigh while sitting due to 
tissue loss from the shrapnel injury.  He had a pad fashioned 
as a cushion, which helped.  He reported that his back hurt 
and would give out.  He had gotten some relief with 
manipulation.  He denied radicular symptoms and bowel or 
bladder problems.  On examination of the left thigh, there 
was a large 10 x 7 cm. wound over the mid thigh posteriorly.  
It was tender with positive Tinel's proximally in the wound.  
There was some defect from loss of muscle mass.  On 
examination of the spine, the veteran had forward bending to 
80 degrees, extension to 10 degrees, lateral bending to 15 
degrees bilaterally, and rotation to 40 degrees bilaterally.  
The motor examination was normal and the sensory examination 
was normal.  The reflexes were 2+ throughout.  The impression 
included shrapnel wound posterior portion of the left thigh 
and chronic lumbosacral strain.  

By rating action of November 1994, it was determined that an 
increased evaluation for service connected shell fragment 
wound, currently evaluated as 30 percent was not warranted.  
Additionally, an increased evaluation for back pain syndrome, 
currently evaluated as 10 percent was denied.  The current 
appeal to the Board arises from this action.

Associated with the file were records from Robert E. 
Sylvester, D.O., from March 1994 to December 1994 that show 
that the veteran was treated for left hip pain.  In March 
1994, the veteran complained of left hip pain for one week.  
On examination, it was noted that there was mild tenderness 
of the left flank.  Neurological examination was negative.  
The impressions included left hip injury.  

Additionally, x-rays of the left hip from March 1994 showed 
no fracture or dislocation.  There was a calcific density 
overlapping the lateral margin of the ramus of the left 
ischium with another smaller calcification in the soft tissue 
adjacent to the lateral margin of the ramus.  The 
calcifications might be due to some old injury in this region 
representing calcified hematoma.  No other definite 
abnormality was seen. 

In April 1994, the veteran complained of lumbosacral pain.  
The impression included arthritis of the lumbosacral spine.  

In June 1994, the veteran was seen for Osteopathic 
Manipulative Therapy (OMT) to the lumbosacral spine.  Dorsal 
lesions were noted.  The neurological examination was 
negative.  The impression included OMT.

In August 1994, the veteran was seen for OMT.  

In December 1994, the veteran was seen for OMT.  It was noted 
that the veteran had a shrapnel wound of the left leg with 
atrophy and muscle wasting.  

In a May 1995 letter, Dr. Sylvester indicated that he had 
treated the veteran since August 1992.  He reported that the 
shrapnel wound of the left leg had continued to worsen 
causing pain that radiated to the area of the injury as well 
as to the low back and down the left leg on an almost daily 
basis.  It was questioned whether the veteran had disc 
disease of the low back.  The veteran was seen for therapy 
for relief from his pain about every two months.  

At a January 1997 RO hearing, the veteran testified that he 
had a lot of back pain.  He took pain medication.  He 
occasionally used a cane.  He used to use a back brace and a 
cushion to take the pressure off of his left leg scar.  He 
had to exit the bed with the right leg to take the pressure 
off of his left hip and leg and lower back area.  He had 
problems bending at times and used hot showers and exercises 
to help loosen up.  He had pain of this left leg all the 
time.  He had pain that radiated to the left calf.  The pain 
did not radiate to the right leg.  His left leg would swell 
at times.  He had problems with stairs.  The veteran's wife 
testified that her husband had pain of the left leg.  She had 
to assist him out of chairs at times.  

Associated with the file were records from Dr. Sylvester from 
February 1995 to July 1995 that show that the veteran was 
treated for OMT for the lumbosacral spine. 

In February 1995, the veteran complained of left sided 
lumbosacral discomfort.  The veteran had a history of a 
shrapnel wound to the left leg with what appeared to be a 
sciatica with lumbosacral dysfunction.  The OMT had limited 
results.  The veteran continued to use a cane in order to 
ambulate.  The impressions included shrapnel wound to the 
left leg, lumbosacral dysfunction with sciatica, and 
radiculopathy.

In April 1995, the veteran was seen with discomfort of the 
lumbosacral spine.  He had noted weakness of the left leg as 
compared with the right.  He had a limp and used a cane to 
walk, secondary to the lumbosacral dysfunction sciatica and 
shrapnel wound of the left leg.  

In May 1995, the veteran was seen with exacerbation of his 
pain.  He had OMT for release of the lesions of the 
lumbosacral spine.  It was noted that the veteran needed a 
complete neurological work-up to determine the etiology of 
the radiculopathy, which was thought to be secondary to 
sciatica and the possibility of nerve impingement, secondary, 
not only to disc disease but to the shrapnel wound of the 
left leg.  The veteran had to ambulate with a cane because of 
the pain that radiated down the left leg.  

In June 1995, the veteran was seen with fair release with 
manipulation of the lumbosacral spine.  It was still noted 
that the left leg had decreased range of motion with obvious 
muscle weakness and atrophy.  The wound was still noted on 
the external portion, posterior aspect of the left thigh.  He 
had moderate weakness of the left leg as opposed to the 
right.  Again this was believed to be secondary to nerve 
impairment or nerve dysfunction and secondary to lumbosacral 
dysfunction with a disc disease due to his wound.  

In July 1995 it was noted that the veteran was seen with 
decreased mobility of the lumbosacral spine.  Leg strength of 
the left leg was markedly decreased as compared to the right.  
The impressions included chronic posterior facet syndrome to 
the lumbosacral spine, marked restricted movement of the 
lumbosacral spine with radiculopathy, probable disc disease 
with sciatic nerve impingement and irritation, and 
generalized atrophy of the lower left extremity with 
decreased muscle strength.  

Associated with the file were VA outpatient records from May 
1995 that show that the veteran was sent by a private doctor 
to get a CT scan of the lumbosacral spine.  He complained of 
having some bad days but overall was doing very well.  He 
walked without assistance and was not on medication.  He 
denied radicular symptoms and bladder and bowel problems.  
The lumbosacral spine was within normal limits.  The left 
thigh wound was well healed.  The diagnostic impression 
included chronic low back pain.  It was explained that since 
the veteran was doing well clinically, it was not felt he 
should have a CT scan.  The veteran was requested to have the 
private physician send his records.  

A record from later in May 1995 shows that the veteran 
complained of chronic back and left leg pain.  It was 
improved with medication and chiropractic treatments.  It had 
gotten worse in the past year but was tolerable.  On 
examination, the left muscle strength was 4/5.  The left 
Achilles reflex was absent.  The veteran had posterior thigh 
pain.  The disc space of the lumbar spine was well 
maintained.  The impression included that it was difficult to 
ascertain/differentiate:  there was an old sciatic nerve 
injury and new herniated nucleus pulposus.  It was noted that 
a CT myelogram was afforded but the veteran refused at that 
time.  

On a VA examination in April 1997, the veteran reported that 
ever since a shrapnel injury in service to the left posterior 
thigh, he had low back pain and left leg dysfunction.  He had 
not walked normally with the left leg nor had he had normal 
function of the foot.  He had daily low back pain without any 
radiation or weakness.  He denied bowel or bladder symptoms.  
He had not had surgery to the back or other injury to the 
back.  He stated that he took non-steroidal medication almost 
daily for the back and leg pain.  He stated that the back 
pain increased during the cold weather.  On examination, the 
veteran stood with normal posture.  There was no spasm noted 
in his back.  He was able to forward flex to approximately 45 
degrees before he was limited by pain.  He had backward 
extension to approximately 10 degrees.  He was able to bend 
to the left and right to approximately 20 degrees each side.  
He had proximally to 25 degrees of rotation to the left and 
the right.  All of the motions except forward flexion were 
really without any pain.  The veteran had a scar on the 
posterior aspect of the left thigh which involved the 
hamstring muscles.  There was a large defect in the hamstring 
muscles.  

The examination of the hamstring muscles revealed a popliteal 
angle of 45 degrees on the left with tight hamstrings with 
reproduced some discomfort in the posterior aspect of the leg 
and he had a popliteal angle of 20 degrees on the right which 
was the normal leg.  His ambulation revealed a stiff legged 
gait on the left and he was not able to heel or toe walk on 
the left leg due to his foot.  With the veteran supine, the 
straight leg raises were negative bilaterally, although at 
about to 50 degrees on the left, the hamstrings did become 
tight and caused him some discomfort in the posterior aspect 
of his left thigh region.  He had good range of motion 
passively of his knee and ankle on the left side.  However 
the motor strength of the hamstrings as well as his 
quadriceps, was about 4/5 on the left.  The ankle, 
dorsiflexion and plantar flexion, had good passive range of 
motion, but again the motor strength was at best 4/5 for the 
left ankle.  He had diminished sensation along the posterior 
aspect and distal to the large wound on the posterior aspect 
of the left thigh as well as along the lateral aspect of his 
calf and his entire foot except for around the medial 
malleolus which had normal sensation.  He had 2+ pulses and 
normal capillary refill in his left leg.  Range of motion 
passively of the left knee was from 0 to about 120 degrees 
and he had 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion passively of the left ankle.  

The x-rays showed mild anterior spurring at L3-4, L4-5, and 
L5-S1.  There was no evidence of any spondylolisthesis or 
spondylolysis.  The x-rays of the pelvis and left hip 
revealed normal left hip without any evidence of significant 
degenerative change in the hips.  The x-rays of the left 
femur were normal except for the abnormal soft tissue 
contours in the posterior aspect of his thigh.  The diagnoses 
included mechanical low back pain with degenerative changes 
on his plane films consistent with his age, and status post 
shrapnel injury to the posterior left thigh with residual 
muscle weakness and contracture as well as residual weakness 
of the left foot.

Records from Dr. Sylvester from August 1995 to November 1996 
show that the veteran was seen for OMT of the lumbosacral 
spine.  In June 1996 it was noted that the veteran complained 
of back pain.  He had been lifting.  The impression was 
compression fracture and arthritis.  

In an April 1997 report, Dr. Sylvester indicated that the 
veteran had chronic and continued pain to his low back and 
left leg, with atrophy and muscle wasting of the left leg 
since a shrapnel wound sustained in World War II.  The 
veteran was treated with physical therapy.  The veteran had 
to use a cane and limped.  He had some difficulty getting on 
and off the examination table.  He had some relief with the 
OMT.  

By rating action of April 1997, the evaluation of the 
veteran's service connected mechanical low back pain with 
degenerative changes was increased to 20 percent, effective 
January 7, 1997. 

In a July 1997 report, Dr. Sylvester indicated that the 
veteran had a persistent wound in the posterior aspect of the 
thigh.  He had more pain than he had one year ago.  He had to 
make some mild adjustments in his gait and had to receive 
some fairly continuous physical therapy to the low back 
because of ongoing chronic low back discomfort.  

On a VA examination in April 1999, the veteran complained of 
pain in the left thigh and low back, onset in 1945 after a 
wound in service.  He underwent surgical debridement and 
repair.  The pain was now constant and was confined to the 
left thigh and low back.  Activity made it worse and resting 
helped.  He took pain mediation.  On examination, active 
range of motion of the lower extremities was within normal 
limits in all joints, however there was some pain on 
palpation at the end of flexion of the left hip and on 
abduction of the left hip.  Sensation was intact to pin prick 
and light touch over the lower extremity dermatomes except 
over the lateral surface of the left thigh from the hip to 
the knee.  Muscle strength of the left lower extremity was 
4+/5.  Muscle strength of the right lower extremity was 5/5.  
The great toe dorsiflexion was within normal limits.  There 
was no leg length discrepancy.  There was no muscle atrophy 
involving the quadriceps or hamstrings as measured by tape 
measure circumference of the left and right thighs.  Straight 
leg raising was negative bilaterally.  There was no pain on 
palpation of the lumbosacral spine.  There was no evidence of 
any muscle spasm or fasciculation of the lumbosacral 
paraspinal muscles.  The active range of motion of the 
lumbosacral spine was within normal limits for age.  There 
was a scar evident on the lateral posterior aspect of the 
left thigh.  The gait was non-antalgic with the use of a 
straight cane carried in the right hand and there was no 
limp.  There were no other focal neuromuscular or functional 
deficits on the examination.  The diagnoses included that the 
left thigh scar did limit functioning of the left leg to a 
small degree because of the pain at the end of flexion of the 
left hip.  There was no significantly weakened movement of 
the left lower extremity or hip.  There was no excess 
fatigability or incoordination on movement.  There was not 
likely to be additional range of motion loss of the low back 
due to any pain on use, flare-up, weakened movement, excess 
fatigability, or incoordination.  

On a VA neurological examination in May 1999, the veteran 
reported a history of low back pain since a World War II 
injury of a shrapnel wound to his right [sic] hip.  He had 
surgical repair and was hospitalized for seven months.  Since 
that time he had difficulty walking and limped.  He had 
constant low back pain.  The pain often began in his left hip 
and radiated to the lumbosacral region.  The pain was worse 
when he was in an air-conditioned environment and was 
increased by prolonged sitting and standing.  He was 
continent in bowel and bladder.  He used a cane for 
ambulation.  The veteran reported that he required some 
assistance for bathing and toileting.  He used a shower 
chair.  He was independent for feeding, dressing, and 
grooming.  He had fallen on occasion without injury.  He 
reported weakness of the left leg.  On examination, the 
veteran was tender in the lumbosacral region.  His station 
was normal.  His gait was markedly antalgic and he limped 
favoring the left lower extremity.  The left lower extremity 
revealed 3/5 strength in the left iliopsoas, left quadriceps, 
and left tibialis anterior muscles.  Mild generalized atrophy 
of the left lower extremity was noted.  Deep tendon reflexes 
were absent in both upper and lower extremities.  Plantar 
stimulation produced a flexor response.  Joint position sense 
and light touch were intact.  Pinprick was diminished over 
the left foot and the entire left leg in a circumferential 
fashion.  The assessment included chronic low back pain, 
secondarily to shrapnel injury, World War II; probably 
degenerative joint disease of the left hip with gait 
disorder; left lower extremity weakness and sensory loss, 
possibly secondary to lumbosacral radiculopathy or left 
sciatic neuropathy, historically related to shrapnel injury 
in 1946.  

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Residuals, shell fragment wound, left thigh

The regulations pertaining to rating muscle injuries were 
revised effective July 3, 1997.  The Court has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The Board has reviewed the facts of 
the veteran's case in light of the original and revised 
regulations.  No material change occurred in the rating 
criteria applicable to the veteran's claim, and neither 
regulation is more favorable to the veteran.  However, the 
rating to be assigned will be discussed under the old and 
revised regulations.

Under the "old" regulations pertaining to rating muscle 
injuries in effect prior to July 3, 1997, it is noted that in 
rating disability from injuries of the musculoskeletal 
system, attention is to given first to the deeper structures 
injured, bones, joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the missile, 
establishes severe muscle injury and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to a rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. §  4.72 (1996).

The veteran is rated under Diagnostic Code 5314.  

5314  Group XIV.  Anterior thigh group. 
(1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; 
(5) vastus internus; (6) tensor vaginae 
femoris.  (Function:  Extension of knee 
(2,3,4,5) simultaneous flexion of hip and 
flexion of knee (1), tension of fascia 
lata and iliotibial (Maissiat's) band, 
acting with XVII, 1, in postural support 
of body (6), acting with hamstrings in 
synchronizing hip and knee (1, 2). 

Severe.....................40

Moderately severe............30

38 C.F.R. § 4.73, Diagnostic Code 5314 (1996).  

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma are enumerated in 38 C.F.R. §  4.56 
and include:

(c) Moderately severe disability of 
muscles.
Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, inter muscular cicatrization.  

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile. Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function. In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic ones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. §  4.56 (1996)

Under the "new" regulations pertaining to rating muscle 
injuries in effect as of July 3, 1997, Diagnostic Code 5314 
provides:

5314  Group XIV.  Function: Extension of 
knee (2,3,4, 5); simultaneous flexion of 
hip and flexion of knee (1); tension of 
fascia lata and iliotibial (Maissiat's) 
band, active with XVII (1) in postural 
support of body (6); acting with 
hamstrings in synchronizing hip and knee 
(1,2).  Anterior thigh group:  (1) 
Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae 
femoris.

Severe........................40
Moderately severe.........30

38 C.F.R. §  4.73, Diagnostic Code 5314 (1999).

Factors to be considered in the evaluation of muscle 
disabilities are enumerated in 38 C.F.R. § 4.56 and include:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage in 
minimal.

(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

(d)...(3) Moderately severe disability of 
muscles-(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles-(i) Type 
of injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization or a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than rue skin covering in 
an area where bone is normally protected 
by muscle.

(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D)  Visible or measurable atrophy.

(E)  Adaptive contraction of an opposing 
group of muscles.

(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (1999)

The veteran's service medical records show that he suffered a 
severe penetrating wound of the left posterior thigh.  He had 
an operation for debridement and foreign body removal.  No 
vital structures were involved.  Removal of excess 
granulation tissue was done.  The veteran was treated from 
February 1945 to October 1945 for the wound and was 
discharged in November 1945 due to disability.  At the time 
of separation from service, the veteran had a diagnosis of 
cicatrix, painful, posterior surface left thigh, middle 
third, moderately severe, result of penetrating wound 
incurred in action by enemy mortar shell.

Recent treatment records from Dr. Sylvester and VA 
examinations show that the veteran has a tender scar of the 
left thigh.  He had some muscle mass loss, and some mild 
atrophy.  The left leg is somewhat smaller in circumference 
from the right.  He limps and uses a cane at times.  Leg 
strength of the left leg is decreased when compared to the 
right; 3/5 or 4/5 on the left as compared to 5/5 on the 
right.  He required assistance in showering and toileting.  

It should be noted that by rating action of September 1999, 
service connection was additionally granted for painful scar 
status post shell fragment wound of the left thigh and a 
separate evaluation of 10 percent was assigned.

The evidence taken as a whole does not show that the veteran 
has moderate or extensive loss of deep fascia or of muscle 
substance or severe impairment of function of the left thigh 
as compared to the right.  There is no adhesion of the scar 
to the bone or x-ray evidence of spread of intermuscular 
trauma.  In addition, the veteran did not have involvement of 
the bony structures of the thigh.  Therefore, entitlement to 
a rating in excess of 30 percent is not warranted under the 
old criteria for rating muscle injuries as in effect prior to 
July 3, 1997.  

Further, the evidence does not show that the veteran has loss 
of deep fascia or muscle substance, or soft flabby muscles of 
the wound area.  It is not shown that the function of the 
left lower extremity is severely impaired as compared to the 
right.  The bony structures of the thigh were not involved.  
Therefore, a higher rating is not available under the new 
criteria for rating muscle injuries as in effect from July 3, 
1997.

Therefore, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.


B.  Mechanical low back pain

By rating action in September 1975, service connection was 
awarded for back pain syndrome with a 10 percent evaluation 
under Diagnostic Code (DC) 5295 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  By rating action of April 
1997, a 20 percent evaluation was assigned from January 7, 
1997 for mechanical low back pain with degenerative changes 
under Diagnostic Codes 5010-5292.  By rating action of 
September 1999, a 40 percent evaluation was assigned from 
April 27, 1999, for mechanical low back pain with traumatic 
degenerative changes and radiculopathy under Diagnostic Codes 
5010-5293.

Arthritis, due to trauma, substantiated by X-ray findings is 
rated as arthritis, degenerative.  38 C.F.R. §  4.71a, 
Diagnostic Code 5010 (1999).

Under Diagnostic Code 5003:  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent rating.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating, and a 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).  

Under Diagnostic Code 5293, a 10 percent rating may be 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating may be assigned for moderate intervertebral disc 
syndrome; recurring attacks.  A 40 percent rating may be 
assigned for severe intervertebral disc syndrome; recurring 
attacks, with intermittent relief.  A 60 percent rating may 
be assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

Under Diagnostic Code 5295, a 10 percent rating may be 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating may be assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating may be assigned for lumbosacral strain where 
there is listing of whole spine to opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999). 

Additionally, the veteran's back disability may also be rated 
under Diagnostic Code 5289, under which favorable ankylosis 
of the lumbar spine merits a 40 percent rating, while a 50 
percent rating is assigned for unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999). 

It is pertinent to note that at the VA examination in April 
1999, the examiner indicated that there was no significantly 
weakened movement of the left lower extremity or hip, no 
excess fatigability or incoordination on movement, and there 
was not likely to be additional range of motion loss of the 
low back due to any pain on use, flare-up, weakened movement, 
excess fatigability, or incoordination.  Therefore, the 
considerations set forth in 38 C.F.R. §§ 4.40, 4.45, as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995), have 
been taken into account in evaluating the veteran's claim for 
an increased rating.


1.  Entitlement to a rating in excess of 10 percent for back 
pain syndrome, for the period prior to January 7, 1997. 

The evidence from prior to January 7, 1997 shows that in May 
1995, the left Achilles reflex was absent.  In July 1995, the 
veteran was seen with decreased mobility of the lumbosacral 
spine.  He had marked restricted movement of the lumbosacral 
spine with radiculopathy.  The veteran had OMT treatment.  
The evidence taken as a whole shows that the criteria for a 
rating of 40 percent for the period prior to January 7, 1997, 
has been met under the criteria for severe limitation of 
motion (DC 5292).  There is no showing, however that a rating 
in excess of 40 percent is warranted, as little intermittent 
relief from symptomatology of intervertebral disc syndrome or 
unfavorable ankylosis is not demonstrated.  

2.  Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with traumatic degenerative changes 
and radiculopathy, for the period from January 7, 1997 to 
April 27, 1999.

The evidence for the period from January 7, 1997 to April 27, 
1999 shows that the veteran complained of back pain.  VA 
treatment records from May 1995 shows that the veteran denied 
radicular symptoms and denied a CT scan.  At an April 1997 VA 
examination, the veteran complained of chronic back pain.  He 
denied radiation.  On examination, he had moderate limitation 
of motion.  In July 1997, the veteran reported that he had 
more pain than one year ago.

This evidence taken as a whole, and with consideration of the 
veteran's complaints of chronic pain presumably resulting in 
functional loss, the undersigned finds that the veteran's 
symptoms more closely approximate the 40 percent rating for 
limitation of motion of the lumbar spine (DC 5292) for the 
period from January 7, 1997 to April 27, 1999.  However, a 
rating in excess of 40 percent for this period is not 
warranted as there is no evidence of unfavorable ankylosis of 
the low back, nor does the veteran's symptomatology 
demonstrate intervertebral disc syndrome, pronounced, with 
little intermittent relief.  

3.  Entitlement to an increased rating for mechanical low 
back pain with traumatic degenerative changes and 
radiculopathy, currently evaluated as 40 percent, from April 
27, 1999.

The evidence from April 27, 1999 shows that on a VA 
examination in April 1999, the veteran complained of low back 
pain.  There was no pain on palpation of the lumbosacral 
spine.  There was no evidence of any muscle spasm or 
fasciculation of the lumbosacral paraspinal muscles.  The 
active range of motion of the lumbosacral spine was within 
normal limits for the veteran's age.  On a VA examination in 
May 1999, the veteran complained of constant low back pain.  
On examination, there was tenderness of the lumbosacral 
region.  

This evidence does not show that the criteria for a rating in 
excess of 40 percent from April 27, 1999, under any of the 
Diagnostic Codes related to the lumbar spine, have been met.  
Importantly, the veteran's range of motion was considered 
normal for his age.  In addition, there was no evidence of 
muscle spasm.  While deep tendon reflexes are absent, they 
are absent in all extremities.  The veteran does not complain 
about pain radiating down his leg, but rather reports pain 
radiating from his hip up to his spine.  He noted that the 
pain was confined to the left thigh (the veteran is service 
connected for a disability of this area for which he is 
getting compensation) and the low back.  Therefore, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.


ORDER

Entitlement to a rating in excess of 30 percent for 
residuals, shell fragment wound, left thigh is denied.

Entitlement to a rating of 40 percent for back pain syndrome 
for the period prior to January 7, 1997 is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.

Entitlement to a rating of 40 percent for mechanical low back 
pain with traumatic degenerative changes and radiculopathy, 
for the period from January 7, 1997 to April 27, 1999 is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for 
mechanical low back pain with traumatic degenerative changes 
and radiculopathy from April 27, 1999 is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

